Citation Nr: 0830435	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-28 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The appellant requested a video-conference hearing in 
connection with the current claims.  The video-conference 
hearing was subsequently scheduled and held in July 2008.  
The appellant testified at that time and the hearing 
transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss; entitlement to service connection for tinnitus; 
and entitlement to service connection for an anxiety disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss in February 
1999.  The veteran filed an appeal and in March 2003 the 
Board denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  The RO denied the veteran's claim of entitlement to 
service connection for tinnitus in February 2000.  The 
veteran did not file an appeal.

3.  The evidence received subsequent to the February 2000 RO 
and March 2003 Board decisions includes VA treatment records 
dated January 2001 to May 2006; statements of the appellant; 
statements of the appellant's friends; the veteran's 
testimony before the undersigned Veterans Law Judge dated in 
July 2008; and a statement of the veteran dated in July 2008.  
The veteran's statements, the veteran's friends statements, 
the testimony presented before the undersigned Veterans Law 
Judge, and the statement of the veteran dated in July 2008 
relate to an unestablished fact necessary to substantiate the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The February 2000 RO decision denying service connection 
for tinnitus and the March 2003 Board decision of the RO 
denying service connection for bilateral hearing loss are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1100 (2007).

2.  The evidence received since the February 2000 RO decision 
and March 2003 Board decision regarding the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus is new and material, and the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are, therefore, reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 2000 rating decision, the RO denied service 
connection for tinnitus on the basis that there was no 
evidence of treatment for tinnitus in service and no evidence 
associating the veteran's current diagnosis of tinnitus with 
the veteran's active service.  The evidence of record at the 
time of the February 2000 rating decision included the 
veteran's service medical records; VA outpatient treatment 
records dated in July 1998; private audiological records 
dated February 1997 to June 1999; and a statement of the 
veteran dated in November 1999.

In a March 2003 Board decision, the veteran was denied 
service connection for bilateral hearing loss on the basis 
that there was no evidence of any hearing loss in service and 
the preponderance of the medical evidence was against a 
finding that the veteran's hearing loss was associated with 
the veteran's active service.  The evidence of record at the 
time of the March 2003 Board decision included the veteran's 
service medical records; VA outpatient treatment records 
dated July 1998 to January 2001; private audiological records 
dated February 1997 to June 1999; statement of the veteran 
dated in November 1999; a statement of Dr. D.F., dated in 
February 2000; and statements of the veteran's friends.

The veteran did not file an appeal of the February 2000 
rating decision or the March 2003 Board decision and they 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1100, 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the February 2000 rating decision and the March 
2003 Board decision, VA treatment records dated January 2001 
to May 2006; statements of the appellant; statements of the 
appellant's friends; the veteran's testimony before the 
undersigned Veterans Law Judge dated in July 2008; and a 
statement of the veteran dated in July 2008 were associated 
with the claims folder.  In the veteran's testimony before 
the undersigned Veterans Law Judge the veteran indicated that 
he has had hearing loss and tinnitus since shortly after the 
veteran's reported incident in service.  The Board notes that 
the veteran is competent to identify hearing loss and 
tinnitus and competent to attest to his continuity of 
symptomatology since service.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).

In light of the basis for the RO's February 2000 
determination and the Board's March 2003 decision, denying 
the appellant's claims of entitlement to service connection 
for tinnitus and bilateral hearing loss, respectively, this 
evidence raises a reasonable possibility of substantiating 
the claim.  The veteran's testimony and statements reveal 
that the veteran reports that he has had bilateral hearing 
loss and tinnitus since service.  Thus, the evidence is "new 
and material" under the provisions of 38 C.F.R. § 3.156(a) 
and the claim is reopened.

As the claims for service connection for bilateral hearing 
loss and tinnitus have been reopened the Board will not 
discuss whether proper notice regarding reopening was issued.



ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss, the application to reopen the claim is granted.

New and material evidence having been received to reopen a 
claim of entitlement to service connection for tinnitus, the 
application to reopen the claim is granted.


REMAND

The veteran seeks to reopen claims of entitlement to service 
connection for bilateral hearing loss and tinnitus and seeks 
service connection for an anxiety disorder.

The veteran, through his representative, reported at his 
hearing before the undersigned Veterans Law Judge that he 
receives continuous medical treatment for his bilateral 
hearing loss, tinnitus, and anxiety disorder from the VA 
Medical Center in New Orleans, Louisiana.  However, no VA 
treatment records, regarding the veteran, dated after May 
2006, have been associated with his claims folder.  Because 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
the claim, regardless of whether those records are physically 
on file, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), and since 
they likely contain pertinent findings and conclusions, the 
RO must associate these records with the claims folder.  
Further, the law requires VA to obtain these outstanding VA 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  
Accordingly, the claims are remanded for these records to be 
obtained and associated with the claims folder.

The veteran reports that his current bilateral hearing loss, 
tinnitus, and anxiety disorder are due to his close proximity 
to the Port Chicago Naval Magazine Explosion in 1944; 
however, the Board notes that the veteran's service personnel 
records have not been associated with the veteran's claims 
folder.  Accordingly, the veteran's service personnel records 
should be obtained and associated with the claims folder.

The veteran has not been afforded a VA Compensation and 
Pension (C&P) psychiatric examination in regard to his claim 
of entitlement to service connection for an anxiety disorder.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board notes that the veteran has a diagnosis of an 
anxiety disorder and there is some indication that the 
veteran's anxiety disorder may be related to the veteran's 
active duty service.  However, an opinion has not been 
requested or rendered regarding whether the veteran's current 
anxiety disorder is due to his active duty service.  
Accordingly, the veteran's claim of entitlement to service 
connection for an anxiety disorder must be remanded for an 
examination and for an opinion regarding etiology to be 
rendered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Request from the National Personnel 
Records Center (NPRC) copies of service 
personnel records for the veteran's 
service

2.  Obtain VA medical treatment records 
pertaining to the veteran dated May 2006 
to the present.  Any additional pertinent 
records identified by the veteran during 
the course of the remand should also be 
obtained, following receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

3.  After completing all of the 
development actions requested above, the 
veteran should be afforded a VA 
Compensation and Pension (C&P) 
psychiatric examination.  The claims 
folder and a copy of the remand portion 
of this decision must be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  The examiner should 
specify whether it is at least as likely 
as not (50% or greater probability) or 
less likely as not (less than 50% 
probability) that the veteran's anxiety 
disorder is due to the veteran's service.

The report of examination should include 
the complete rationale for all opinions 
expressed.

4.  Thereafter, readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted, issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


